Dykman, J.
If the doctrine enunciated by the court of appeals in the ease of Rumsey v. Railroad Co., 114 N. Y. 423, 21 N. E. Rep. 1066, is to have its full force and operation, and is to be followed to its legitimate conclusion and result, it will require the affirmance of this judgment. In that case it was held to have been the intention of the legislature, in the passage of the law of 1846, incorporating the Hudson River Railroad Company, and authorizing the construction of its railroad along the east shore of the Hudson river, to protect the upland owners along that shore in their access to the waters of the river, and to maintain their rights in the river unimpaired by the construction of the railroad, and that it did not change the policy of the state with reference to the promotion of commerce on the river, or deprive the commissioners of the land-office of the power to make grants of land under water to the owners of the uplands. In the elaboration of the principle thus expressed in the condensed head-note, it was said, substantially, that the railroad company cannot be regarded as an adjacent owner,within the meaning of the statutes respecting water-grants, and has no capacity to acquire land for any purpose, except such as are defined in its charter. It was also further said, in substance, that the capacity of the railroad company to deal witli the lands it acquired was a limited one, and insufficient to enable it to use such land for the purpose of promoting the commerce of the state upon the river; that the corporation does not come within the class of persons named in the acts relating to water-grants, and cannot be a grantee of state lands for the purposes named in those statutes. In relation to chapter 283, Laws 1850, which provides that no grant shall be made by the commissioners of the land-office which will interfere with the rights of the Hudson River Railroad Company, it was said the act could have application only to grants made to an owner whose shore-line is east of the railroad, as no other grants could interfere with the rights of the railroad company. And it was said that even that statute implied a power to make such grants because it contemplates a grant of land under water west of the railroad to a proprietor whose upland is east of the railroad, which will be valid if the rights of the railroad company are protected. The action reported in 114 N. Y. was brought to restrain the railroad company from operating its road over the lands granted to the plaintiff by the state lying under water, but there was another action commenced by the same plaintiff against the same defendant to recover damages for the obstruction of the plaintiff’s mode of access to the Hudson river, and that action went also to the court of appeals, and was heard in the first division. The plaintiff was defeated in the lower court, and, as the decision of the case depended upon the same questions as the other suit between the same parties, they were again presented to the first division, and the judgment was reversed upon the authority of Rumsey v. Railroad Co., 114 N. Y. 423, 21 N. E. Rep. 1066; and the opinion in that case was fully sustained, and its doctrines reiterated. This last' decision is reported in 125 N. Y. 681, but the opinion is not printed. It is printed, however, in 25 N. E. Rep. 1080, (No. 20, Jan. 16, 1891.) Since the foregoing was written the injunction suit of Rumsey v. Railroad Co. has been decided again by the second *676division of the court of appeals, and the former decisions are both sustained. Rumsey v. Railroad Co., 28 N. E. Rep. 763, (No. 19, Nov. 27, 1891.) Besides adhering to the former decisions, the court determined some other questions against the defendant in favor of land grants to the original upland proprietors, which will restrict the use of lands acquired by the Hudson River Railroad Company to the purposes contemplated by the charter of that corporation. The foregoing views cannot be reconciled with the claim of the plaintiff in this action, and require the affirmance of the judgment, with costs.